UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 14, 2014 CITIZENS FINANCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Pennsylvania 0-13222 23-2265045 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 15 South Main Street, Mansfield, PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (570) 662-2121 N/A (Former name or former address, if changes since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. Citizens Financial Services, Inc. intends to use the materials furnished herewith in one or more meetings with investors and analysts.A copy of the investor presentation is attached hereto as Exhibit 99.1, and is being furnished herewith pursuant to Item 7.01. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Investor Presentation dated August 14, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Citizens Financial Services, Inc. August 14, 2014 By: /s/Randall E. Black Randall E. Black Chief Executive Officer and President EXHIBIT INDEX Exhibit Number Description Investor Presentation dated August 14, 2014
